DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and specie 3a in the reply filed on 9/26/19 is acknowledged.
Accordingly, claims 35, 40 and 43 are withdrawn are directed to a non-elected specie.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roffy US 2,334,790.

Claim 25, Roffy teaches a filter (6) comprising: an outer surface capable of receiving fluid at a first pressure, an inner volume (defined by 34) capable of receiving filtered fluid at a second pressure, an outlet (36) contiguous with the outer surface of the filter providing fluid communication between the inner filter volume and a housing outlet, the outlet comprising a hydraulic resistance (holes 36 will inherently provide a resistance to fluid flow therethrough) providing fluid flow resistance and capable of releasing the filtered fluid at a third pressure (fig. 1). The recitation of the filter being an oil filter for filtering contaminated oil and the outlet being adapted to contact an inner end surface of a housing when the filter is inserted into an opening of the housing are merely recitations of intended use and do not provide any further structural limitations to the filter. The outlet is capable of contacting an inner surface of a filter housing. The recitation of the second pressure being lower than the first pressure and the third pressure being lower than the first pressure is a recitation of how the filter operates but does not provide any further structural limitations to the filter. In order for fluid to flow from the outer surface to the inner volume and then through the outlet the pressures will inherently be as recited as the pressure gradient is what drives the flow of fluid.
Claim 26, Roffy teaches a filter (6) comprising: an outer surface defining a filter inlet and capable of receiving fluid at a first pressure, and an end plate (9) defining a filter outlet and capable of receiving filtered fluid from an inner volume of the filter at a second pressure (fig. 1). The recitation of the filter being an oil filter for filtering contaminated oil and the outlet being adapted to contact an inner end surface of a housing when the filter is inserted into an opening of the housing are merely recitations 
Claim 27, Roffy further teaches the filter outlet comprises a hydraulic resistance (holes 36 will inherently provide a resistance to fluid flow therethrough) providing fluid flow resistance and capable of releasing the filtered fluid at a third pressure (fig. 1). The recitation of the third pressure being lower than the second pressure is a recitation of how the filter operates but does not provide any further structural limitations to the filter. In order for fluid to flow from the outer surface to the inner volume and then through the outlet the pressures will inherently be as recited as the pressure gradient is what drives the flow of fluid.

Claim(s) 25-29, 31, 33-34, 36-39 and 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jainek US 2011/0005996.

Claims 25-28, Jainek teaches a filtration unit comprising: a housing (9), which comprises a housing inlet (10) capable of receiving fluid into an inner opening of the housing at a first pressure and a housing outlet (12) capable of releasing filtered fluid and a filter (8) arranged in the inner opening of the housing and comprising a filter inlet 
Claim 29 merely recites an intended use of the filtration unit and does not provide any further structural limitations to the filtration unit. The filtration unit of Jainek is disclosed as an oil filter (paragraph 27).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jainek US 2011/0005996.

Claims 31 and 32, Jainek teaches the filtration unit of claims 28 and 31 but does not teach the material of the filter outlet/orifice arrangement. Natural or synthetic polymer materials are very common for use as elements within filtration systems and would have been obvious to one of ordinary skill in the art because they are readily .

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
Applicant argues that the support plate (9) of Roffy is not part of the filter element. As stated by the portion of Roffy quoted by applicant, the filter element (6) may be secured to a supporting plate (9) via the stud (12) and nuts (13). By virtue of these elements being secured together the support plate (9) is considered to be part of the filter element, wherein the filter element comprises elements (6, 9, 12 and 13).
Applicant argues that Roffy does not teach the outlet contacting the housing. As directed to claims 25 and 26, the recitation of the outlet contacting the housing is not a structural limitation as a housing is not positively recited as part of the claimed invention. Thus the recitation of the outlet being adapted to contact an inner surface of a housing is merely a recitation of an intended use and does not provide any structural limitations to the claimed invention.
Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778